cca-611452-14 id ---------- office uilc number release date from ----------- ----------- sent friday date am- to -------------------- cc subject -6694 question- hi ------- we have looked into your inquiry regarding the investigation of penalties the three year sol on the a and penalties will begin to run with the due_date filing_date of the underlying return the ------- procedures you mentioned which provide that the return preparer penalty will not generally be proposed until the exam is complete are consistent with what is provided in the irm with respect to these type of preparer penalty exams irm provides that the determination of whether the penalties are warranted is made based on all the facts and circumstances developed during the examination process of the underlying prepared return this is consistent with the fact that generally information with respect to the exam of the underlying return will be necessary to develop any potential penalty provides that in the case of preparer penalty cases based on underlying tax returns in general an unagreed penalty case will not be sent to appeals before the related tax_return is submitted to appeals now this does not specifically say that the preparer penalty investigation cannot actually begin before that time accordingly in a specific circumstance initiating an investigation of any applicable preparer penalty while the examination of the underlying taxpayer’s return continues does not appear to be specifically prohibited however the taxpayer’s underlying return will need to be sent to appeals before the preparer penalty case can be sent to appeals irm if there is a delay initiating a preparer penalty exam because of the length of time needed to complete the exam of the underlying tax_return there are procedures in the irm to deal with an impending expiring sol if the underlying exam is prolonged the irm provides specific procedures if there is little time left with respect to the year sol on the preparer penalty irm provides specific procedures for short statute preparer penalty cases specifically if the statute is about to expire and the preparer does not agree to an extension the penalty is assessed the preparer still has post-assessment_appeal rights in that situation just like an pre-assessment rights matter examiners are not to submit preparer penalty cases to appeals if less than days remains on the sol when received by appeals should seek a consent to extend the sol again if the sol is about to expire and no in such cases the examiner consent to extend can be obtained the penalty is assessed by compliance see irm dollar_figure and while there does not appear to be an explicit prohibition on beginning the preparer investigation prior to completion of the exam of the underlying return it is clear that it cannot be sent forward to appeals prior to the underlying return matter however since the determination of whether the penalty is applicable is based on the facts and circumstances developed during the underlying exam of the tax_return generally such preparer penalties exam would not begin until that process is complete and the relevant facts determined however there does not seem to be a requirement that the actual exam of any potential preparer penalty must not be started prior to the completion of the return exam to the extent an examination of the return preparer is delayed and there is not sufficient time on the sol the irm procedures mentioned above should be followed when such a short statute_of_limitations exists if you have any additional questions in this matter please let me know thanks
